DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0353080 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 

Response to Amendment
The amendment filed on 02/23/2022 has been entered:
Claim 1, 6 – 9 and 14 – 16 remain pending in the application;
Claim 1, 6, 9 and 14 are amended;



Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 9, applicant amended the claim to include limitations “to illuminate an in vivo tissue sample with a series of single wavelength pulses”; “a processor programmed to determine an amount of prompt emission light based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample in response to the series of single wavelength pulses of near infrared light that is collected by the single channel detector only during the first window of time and an amount delayed emission light based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample in response to the series of single wavelength pulses of near infrared light that is collected by the single channel detector only during the second window of time; wherein the processor is further programmed to calculate an intravascular plasma volume based on the total volume of prompt emission light collected during the first window of time and a red blood cell volume based on the total volume of delayed emission light collected during the second window of time.” Applicant submitted on p.5 – 7 that “Chaiken discloses the specific formulae needed for calculated blood volume fractions based on the specific frequency information gleaned 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, the amended limitation “wherein the processor is further programmed to calculate an intravascular plasma volume based on the total volume of prompt emission light collected during the first window of time and a red blood cell volume based on the total volume of delayed emission light collected during the second window of time” is interpreted under the broadest reasonable interpretation in consistent with the disclosure in the specification (see MPEP 2111). The corresponding disclosure in the specification of present application is recited as: “In general, processor 22 is programmed to determine the relative volume of light emitted from two phases contained within the tissue, wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-
Second, the cited primary reference Chaiken does explicitly teach the illumination of “single incident wavelength” (see Chaiken; [0053]) and measuring both the elastic emission light amount and inelastic emission light amount (see Chaiken; [0019], [0068]).
The remaining difference between the teaching of Chaiken and the claimed invention relies on the time windowed method to measure the amount of light for both EE (PE) and IE (DE). The equations as taught by Chaiken only require the values of the light amount in the above two categories of light, which do not have any requirement about how those values are measured. The manner to measure the values of light MPEP 2141. In addition, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, Chaiken explicitly teach the relationship and calculation equations representing the EE (PE) and IE (DE) associated with different light phases respectively. The values of light amount in two phases can be measured either by wavelength shifting method or time windowed method. A person of ordinary skill will utilize the time windowed sampling as taught by Eggeling and Cohen to measure elastic emission and inelastic emission light amount which is needed in the calculation as taught by Chaiken. The combination and the rationales of combination are proper according to KSR and MPEP.
Third, the time windowed measurement as taught by Eggeling is not based on frequency spectroscopy analysis. Instead, the measurement is directly based on the photon counts in specific time window (see Eggeling; [0026], [0074], [0080]). The term “frequency” mentioned in [0043], [0080] and Fig.3 are distinctively different from the meaning of frequency in spectroscopy analysis. The term “frequency” used in Eggeling is referred to the photon counting numbers in each time window which is commonly recognized in the definition of histogram.

Thus, applicant’s arguments regarding the rejection of independent claim 1 and 9 have been fully considered but they not persuasive and are moot in view of new grounds of rejection.

Overall, applicant’s arguments submitted on p.5 – 7 have been fully considered but they are not persuasive and the amendment to claims renders arguments moot in view of new grounds of rejection.


Claim Objections
Claim 1 and 9 is objected to because of the following informalities:  
Claim 1 line 5, limitation “the series of single wavelength pulses of light” should read “the series of single wavelength pulses of near infrared light” to avoid potential 112(b) antecedent basis issue;
Claim 9 line 8, limitation “the series of pulses of light” should read “the series of pulses of single wavelength near infrared light” to avoid potential 112(b) antecedent basis issue;
Claim 9 line 13 – 14, limitation “the total volume of” should read “a total volume of” to avoid potential 112(b) antecedent basis issue;
Claim 9 line 16, limitation “the total volume of” should read “a total volume of” to avoid potential 112(b) antecedent basis issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 14 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "each pulse" in line 9, 11, 15 and 18 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear the above “each pulse” is from which plurality of pulses.

Therefore, claim 9 and all corresponding dependent claim 14 – 16 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6 – 9 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken (US 2011/0077496 A1; published on 03/31/2011) in view of Ward et al. (US 2006/0074282 A1; published on 04/06/2006) (hereinafter "Ward"), Eggeling et al. (US 2007/0085025 A1; published on 04/19/2007) (hereinafter “Eggeling”), and Cohen et al. (US 2005/0243321 A1; published on 11/03/2005) (hereinafter “Cohen”).

Regarding claim 1, Chaiken teaches a device for in vivo blood and tissue analysis ("… the fingertip is pressed against an aperture of an apparatus ..." [0017]; "The invention additionally provides an apparatus for obtaining a hematocrit from a sample of tissue." [0019]), comprising:
a light source positioned to illuminate an in vivo tissue sample ("The apparatus comprises a means for irradiating the sample with a single incident wavelength on a sample of tissue …" [0019]; "… from in vivo near infrared probing of human skin." [0103]) with a series of single wavelength pulses of near infrared light (“The method comprises irradiating the sample with a single incident wavelength on a sample of tissue …” [0003]; "… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
a single channel detector positioned to collect any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("… a means for simultaneously measuring wavelength shifted and unshifted light emitted from the tissue …" [0019]; "The collected light 22 is imaged using a nominally f/2.1 spectrograph 32 onto a {Critical Link or Andor} CCD camera." [0214]);

wherein the means is further programmed to calculate an intravascular plasma volume based on the total volume of prompt emission light collected during the first window of time and a red blood cell volume based on the total volume of delayed emission light collected during the second window of time (“… determining a relative volume of light emitted from two phases, wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma.” [0003]; “… the determining comprises calculating the hematocrit as … to express φr and φp in terms of EE and IE.” [0005]; see equations 8 and 9; "… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).
computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By using a computer to perform the signal processing, it is possible to provide spectroscopy results "on the order of seconds" (see Ward; [0078]).
Chaiken in view of Ward fails to explicitly teach the detector to collect light in a first window of time from a leading edge of each of the series of single wavelength pulses to within 20 nanoseconds of an end of each of the series of single wavelength pulses and a second window of time from 300 nanoseconds after the end of each of the series of single wavelength pulses to 100 microseconds after the end of each of the pulses; and the amount of prompt emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample that is collected by the single channel detector only during the first window of time and the amount delayed emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample that is collected by the single channel detector during the second window of time.
prompt Raman {p: channels 20-50} and …” [0074]; “… whereby the channel width T is equal to 49 ps.” [0080]; based on the channel width 49 ps, the time window between channel 20 to 50 is 0.98 nanoseconds to 2.45 nanoseconds); and the amount of prompt emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample that is only collected by the single channel detector during the first window of time (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]; “FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]; “Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-gating is an efficient criterion to distinguish between prompt Raman {p: channels 20-50} and …” [0074]).

In addition, in the same field of endeavor, Cohen teaches the single channel detector positioned (“… and a detector 54.” [0051]; “For instance, examples of such light sensors may include photomultiplier devices, photodiodes, such as avalanche photodiodes or silicon photodiodes …” [0070]; avalanche photodiode is a single channel detector as defined in the art) to collect any multi-wavelength light emitted from the sample in response to the series of single wavelength pulses in a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses (“In some cases, “time-resolved” luminescent detection techniques may be utilized in some embodiments of the present invention. Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal, such as from about 1 to about 200 microseconds, and particularly from about 10 to about 50 microseconds.” [0036]); and the amount delayed emission light is based on a total volume of any multi-wavelength light emitted from the in vivo tissue sample in response to the series of single wavelength pulses that is collected by the single channel detector only during the second window of time (“Time-resolved detection involves exciting a luminescent probe 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).
The manner to measure the values of light amount is substitutable element. Simple substitution of one known element for another to obtain predicable results satisfies the rationale that support a conclusion of obviousness. See MPEP 2141. In addition, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, Chaiken explicitly teach the relationship and calculation equations representing the EE (PE) and IE (DE) associated with different light phases respectively. The values of light amount in two phases can be measured either by wavelength shifting method or time windowed method. A person of ordinary skill will utilize the time windowed sampling as taught by Eggeling and Cohen to measure elastic emission and inelastic emission light amount which is needed in the calculation as taught by Chaiken.

Regarding claim 6, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the intravascular plasma volume and the red blood cell volume are used to determine a hematocrit level ("The hematocrit is calculated from the volume of light emitted by the first phase relative to the total volume of light emitted from the first and second phases." [0003]; "… the apparatus also includes means for calculating a volume fraction of red blood cells relative to the total volume of red blood cells and plasma." [0019]).

Regarding claim 7, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Ward further teaches wherein the processor is further programmed to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is possible that “preclinical (ultra-early) states of shock, tissue ischemia, tissue injury, and tissue inflammation can be detected, severity can be determined, and the effectiveness of various treatments aimed at resolving the shock state can be determined, and other beneficial effects for patient care can be achieved” (see Ward; [0019]).

Regarding claim 8, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 7, and Ward further teaches wherein the blood oxygen saturation level of the in vivo tissue sample is calculated based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]; by definition, Raman spectroscopy is a method analyzing inelastically scattered light).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is 

Regarding claim 9, Chaiken teaches a method of performing in vivo blood and tissue analysis ("The invention provides a method of obtaining a hematocrit from a sample of in vivo tissue." [0003]), comprising the steps of:
positioning a light source to illuminate an in vivo tissue sample with a series of pulses of single wavelength near infrared light ("The method comprises irradiating the sample with a single incident wavelength on a sample of tissue …" [0003]; "… from in vivo near infrared probing of human skin." [0103]);
sending the series of pulses of single wavelength near infrared light into the in vivo tissue ("… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
collecting with a single channel detector any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("The method comprises irradiating the sample with a single incident wavelength on a sample of tissue, and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue.” [0003]; "The collected light 22 is imaged using a nominally f/2.1 spectrograph 32 onto a {Critical Link or Andor} CCD camera." [0214]);
using a means to determine the amount of prompt emission light based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and the 
wherein the means is further programmed to calculate an intravascular plasma volume based on the total volume of prompt emission light collected during the first window of time and a red blood cell volume based on the total volume of delayed emission light collected during the second window of time (“… determining a relative volume of light emitted from two phases, wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma.” [0003]; “… the determining comprises calculating the hematocrit as … to express φr and φp in terms of EE and IE.” [0005]; see equations 8 and 9; "… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).
Although Chaiken teaches using a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach using a processor to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).

Chaiken in view of Ward fails to explicitly teach collecting light during a first window of time from a leading edge of each pulse to within 20 nanoseconds of an end of each pulse and a second window of time from 300 nanoseconds after the end of each pulse to 100 microseconds after the end of each pulse; and the amount of prompt emission light is based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector only during the first window of time for each pulse and the amount delayed emission light is based on the total volume of multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector only during the second window of time for each pulse.
However, in the same field of endeavor, Eggeling teaches collecting with a single channel detector (“The scattered photons were detected with the help of avalanche photodiodes …” [0065]; avalanche photodiode is a single channel detector as defined in the art) any multiple-wavelength light emitted from the sample (“The emitted secondary light, e. g. the intensity of Raman-scattering or of fluorescence light emitted from said particles, is monitored by detecting a sequence or sequences of photon counts emitted by said particles.” [0023]; “One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]) in a first window of time from a leading edge 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}” (see Eggeling; [0067]).
In addition, in the same field of endeavor, Cohen teaches collecting with a single channel detector (“… and a detector 54.” [0051]; “For instance, examples of such light sensors may include photomultiplier devices, photodiodes, such as avalanche photodiodes or silicon photodiodes …” [0070]; avalanche photodiode is a single channel detector as defined in the art) any multiple-wavelength light emitted from the sample in 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).
The manner to measure the values of light amount is substitutable element. Simple substitution of one known element for another to obtain predicable results satisfies the rationale that support a conclusion of obviousness. See MPEP 2141. In addition, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, Chaiken explicitly teach the relationship and calculation equations representing the EE (PE) and IE (DE) associated with different light phases respectively. The values of light amount in two phases can be measured either by wavelength shifting method or time windowed method. A person of ordinary skill will utilize the time windowed sampling as taught by Eggeling and Cohen to measure elastic emission and inelastic emission light amount which is needed in the calculation as taught by Chaiken.

Regarding claim 14, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Chaiken further teaches the step of using 

Regarding claim 15, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Ward further teaches the step of using the processor to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is possible that “preclinical (ultra-early) states of shock, tissue ischemia, tissue injury, and tissue inflammation can be detected, severity can be determined, and the effectiveness of various treatments aimed at resolving the shock state can be determined, and other beneficial effects for patient care can be achieved” (see Ward; [0019]).

Regarding claim 16, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 15, and Ward further teaches wherein the step of using the processor to calculate the blood oxygen saturation level is based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. By providing spectroscopy results related to additional biological conditions such as blood oxygen saturation level, it is possible that “preclinical (ultra-early) states of shock, tissue ischemia, tissue injury, and tissue inflammation can be detected, severity can be determined, and the effectiveness of various treatments aimed at resolving the shock state can be determined, and other beneficial effects for patient care can be achieved” (see Ward; [0019]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793